09-2036-cv
Jiang v. Flushing Center Inc.


                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to summary orders
filed after January 1, 2007, is permitted and is governed by this court’s Local Rule 32.1 and
Federal Rule of Appellate Procedure 32.1. In a brief or other paper in which litigant cites a
summary order, in each paragraph in which a citation appears, at least one citation must either
be to the Federal Appendix or be accompanied by the notation: “(summary order).” A party
citing a summary order must serve a copy of that summary order together with the paper in
which the summary order is cited on any party not represented by counsel unless the summary
order is available in an electronic database which is publicly accessible without payment of fee
(such as the database available at http://www.ca2.uscourts.gov/). If no copy is served by
reason of the availability of the order on such a database, the citation must include reference
to that database and the docket number of the case in which the order was entered.
        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
on the 21st day of December, two thousand nine.

PRESENT:
                     GUIDO CALABRESI
                     JOSÉ A. CABRANES,
                     BARRINGTON D. PARKER,
                                           Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

SHAO LIN JIANG ,

                     Plaintiff-Appellant,

                     v.                                                09-2036-cv

FLUSHING CENTER INC ., SHERATON
LA GUARDIA EAST ,

                     Defendant-Appellee.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
FOR APPELLANT:                   Shao Lin Jiang, pro se, Flushing, NY.

FOR APPELLEE:                    David I. Rosen, Littler Mendelson, P.C., Newark, NJ.


       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Edward R. Korman, Judge).

    UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court be AFFIRMED.

         Plaintiff Shao Lin Jiang, pro se,1 (“plaintiff” or “Jiang”) appeals the April 17, 2009 judgment
of the District Court granting the motion for summary judgment of defendant Flushing Center,
Inc./ Sheraton LaGuardia East (“defendant” or “Flushing”) and dismissing Jiang’s claims of
employment discrimination under Title VII, 42 U.S.C. § 2000e. On appeal, Jiang argues that the
District Court erred in dismissing his unequal pay claim as untimely filed and concluding that Jiang
failed to state a prima facie case of retaliation. We assume the parties’ familiarity with the underlying
facts and procedural history of the case.

          As a preliminary matter, because Jiang does not challenge the District Court’s dismissal of
his failure to promote and disciplinary discrimination claims, or the District Court’s decision not to
exercise supplemental jurisdiction over his state law claims, those claims are abandoned. See LoSacco
v. City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995) (when a litigant, even if proceeding pro se, raises
an issue before the district court but does not raise it on appeal, it is abandoned). We therefore
review only the District Court’s grant of summary judgment insofar as it concluded that Jiang’s
unequal pay claim was untimely and that Jiang failed to state a prima facie claim of retaliation.

        We review a district court’s decision to grant summary judgment de novo, drawing all factual
inferences in favor of the non-moving party. See, e.g., Paneccasio v. Unisource Worldwide, Inc., 532 F.3d
101, 107 (2d Cir. 2008). Summary judgment is appropriate only “if the pleadings, the discovery and
disclosure materials on file, and any affidavits show that there is no genuine issue as to any material
fact and that the movant is entitled to judgment as a matter of law.” Fed R. Civ. P. 56(c).

        We have reviewed each of Jiang’s claims and find them to be without merit. Substantially
for the reasons stated by Magistrate Judge Bloom in her careful and thoughtful report and
recommendation of March 9, 2009, see Shao Lin Jiang v. Flushing Center Enc./Sheraton LaGuardia East,
06-CV-3729 (E.D.N.Y. March 9, 2009), which the District Court adopted in its April 16, 2009 order,


        1
            We note that Jiang proceeded with counsel before the District Court and proceeds here pro
se.

                                                     2
see Shao Lin Jiang v. Flushing Center Enc./Sheraton LaGuardia East, 06-CV-3729 (E.D.N.Y. April 16,
2009), the April 17, 2009 judgment of the District Court is AFFIRMED.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk

                                               By:___________________________




                                                  3